tcmemo_2008_89 united_states tax_court exploratory research inc petitioner v commissioner of internal revenue respondent docket no 15082-05x filed date p a corporation organized under the iowa nonprofit corporation act filed an application with r for a determination of tax-exempt status form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code p seeks declaratory relief as to its qualification because of r’s failure to make a determination p also petitions this court to require the irs to issue a 5-year advance determination_letter granting tax-exempt status to set a start date for this exemption_letter to issue an injunction preventing revocation of tax-exempt status for years and to order a refund of the user_fee it paid for the determination held p failed to exhaust its administrative remedies a jurisdictional prerequisite to declaratory_judgment proceedings in the tax_court relating to the status of an organization under sec_501 i r c as required by sec_7428 i r c therefore jurisdiction of this court is not available arthur anderson an officer for petitioner william i miller for respondent memorandum opinion nims judge petitioner exploratory research inc brought an action for declaratory_judgment and relief pursuant to sec_7428 and rule on the ground that respondent had failed to determine whether petitioner qualifies as a tax-exempt_organization under sec_501 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code petitioner has also asked this court to require the irs to issue a 5-year advance determination_letter granting petitioner’s application_for tax-exempt status to set the start date of this letter as the first day of the month following this court’s ruling to grant an injunction preventing respondent from revoking the 5-year advance determination_letter until after that 5-year period has run and to order a refund of the dollar_figure fee petitioner paid for the exempt_organization determination_letter request background petitioner was organized as a nonprofit corporation in iowa on date on date it submitted a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code and other related forms the application was signed by its sole director arthur anderson petitioner also included a copy of its articles of incorporation petitioner’s form_1023 stated that mr anderson would conduct its activities at a yet undetermined location petitioner listed mr anderson as its sole director and board member petitioner’s activities would commence after respondent issued a favorable determination_letter and after petitioner had received grant funding petitioner stated that the time spent on its activities would be scientific educational and charitable petitioner said that the research would explore new ways to use old technology to resolve some of our environmental problems with solid_waste recycling of garbage alternative_energy resources and cleaner fuels petitioner listed two topics of research plasma gasification which would serve to reduce the amount of solid_waste going to the landfill by converting it to energy and synthetic fuels which would reduce pollution and dependency on foreign oil imports petitioner listed its educational purpose as disseminating information to the public through television radio or the internet its charitable purpose was to lessen the burden of government petitioner admitted that it had no fundraising program but listed potential sources of financial support as federal state and local scott county regional authority and riverboat development authority by letter dated date respondent’s exempt_organizations specialist james st julien informed petitioner that he could not determine whether petitioner had met all requirements for exemption he requested that petitioner send additional information including a description of the research projects in which petitioner planned to engage how petitioner would select projects how the results would be used and whether petitioner planned to have contract or sponsored research additionally he asked petitioner to state the qualifications of those who would conduct the research furthermore he requested petitioner to alter its board_of directors to include members unrelated to mr anderson to insure that the organization will serve public interests petitioner in a letter dated date replied to this internal_revenue_service irs request for additional information petitioner in answering several of the questions related to research activities and criteria referred back to its original application petitioner did add that projects would be selected by the director mr anderson based on subject interest petitioner stated that it existed only on paper and had no contracts or grants for research petitioner did not comply with the irs request to add parties to petitioner’s board_of directors stating that neither the internal_revenue_code nor the regulations required a change to the board_of directors petitioner stated that mr anderson would be petitioner’s sole employee and would earn dollar_figure a week in compensation with no other_benefits petitioner attached a proposed budget to the letter calling it an educated guess this budget restated the sources of grant income petitioner’s costs included attorney’s and accountant’s fees office expenses continuing education for mr anderson and project costs mr st julien in a letter dated date indicated that he still needed information from petitioner before making a determination on petitioner’s application mr st julien again asked for a more complete description of the activities petitioner would perform including the standards criteria procedures and other means adopted for carrying out its activities additionally mr st julien expressed his concern that petitioner might act in the private interest of mr anderson he also renewed his request that petitioner add members to its board_of directors asked whether petitioner had adopted a conflict of interest policy and inquired as to what policies and procedures were in place to ensure that the board_of directors was not receiving benefits from petitioner’s activities finally he asked petitioner to detail what internal controls on decisionmaking were in place to prevent petitioner from operating for the private benefit of mr anderson petitioner replied to this letter on date petitioner stated that its goal was to develop a process were sic garbage is converted into electricity without producing any air pollution or green house gases petitioner reiterated that the board_of directors mr anderson would select projects on the basis of subject interest petitioner offered two examples of the board’s mr anderson’s interests electrical production without global warming from green house gases or air pollution using a renewable fuel source like garbage reducing what goes to the landfill and synthetic_fuel production to reduce air pollution global warming and our dependency on foreign oil imports petitioner stated that it would not exert ownership or control of any patents copyrights processes or formulas petitioner stated that it had no research facilities but that it would seek a location for research after it received tax-exempt status and had successful grant writing petitioner admitted that it had no educational programs or workshops instead petitioner said that its educational purpose might be to provide free information to the public that is beneficial to the public good petitioner again refused to alter the composition of its board petitioner stated that mr anderson is the governing body of the organization and that he will be involved in all day-to-day operations of the organization petitioner also listed several controls that would prevent mr anderson from using petitioner for his own purposes which included petitioner’s articles and bylaws and irs oversight petitioner also submitted another proposed budget listing under project costs items including hand tools meters gauges motors welding equipment and heat resistant materials these project costs were significantly less than those in petitioner’s first proposed budget which listed no materials in a letter dated date lois lerner director of exempt_organizations rulings and agreements informed petitioner that the irs was unable to make a final_determination and was closing petitioner’s case she instructed petitioner to call if petitioner had already submitted the information or believed the letter was sent in error she invited petitioner to ask any questions it had regarding the matter additionally she advised petitioner that if the requested information was received within days by date the case would be reopened without an additional fee she also stated that her office had contacted petitioner’s attorney mrs olsen and explained to her that petitioner’s responses were insufficient and that petitioner does not meet the operational_test and appears to be control sic by and for the one person board officer researcher and staff she invited petitioner to make a sufficient response to the april letter petitioner made no further contact with respondent and filed its petition seeking a declaratory_judgment on date discussion where the secretary has failed to make a determination of an entity’s qualification as a tax-exempt_entity this court has jurisdiction to provide declaratory relief under sec_7428 this court may issue a declaratory_judgment once the organization involved has exhausted all administrative remedies and days have passed since the date the application was filed sec_7428 rule c natl paralegal inst coal v commissioner tcmemo_2005_293 an applicant has not exhausted his administrative remedies until the applicant has filed a substantially completed form_1023 timely submitted all additional information requested to perfect the application and exhausted all administrative appeals available within the irs see sec_601_201 statement of procedural rules revproc_90_ sec_12 1990_1_cb_514 superseded by revproc_2007_52 sec 2007_30_irb_222 sec_601_201 statement of procedural rules provides that a substantially completed application form is one that-- a is signed by an authorized individual b includes an employer_identification_number ein or a completed form ss-4 application_for employer_identification_number c includes a statement of receipts and expenditures and a balance_sheet for the current_year and the three proceeding years or the years the organization was in existence if less than four years if the organization has not yet commenced operations a proposed budget for two full accounting periods and a current statement of assets and liabilities will be acceptable d includes a statement of proposed activities and a description of anticipated receipts and contemplated expenditures e includes a copy of the organizing or enabling document that is signed by a principal officer or is accompanied by a written declaration signed by an officer authorized to sign for the organization certifying that the document is a complete and accurate copy of the original and f if the organization is a corporation or unincorporated association and it has adopted bylaws includes a copy that is signed or otherwise verified as current by an authorized officer if the application does not contain all of these items it may be returned to the applicant for completion id the parties differ as to whether petitioner described its proposed activities in sufficient detail where an organization has not yet commenced activities proposed activities must be described in sufficient detail in order to establish that the activities further an exempt_purpose sec_601_201 statement of procedural rules provides a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy these requirements the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures if an application fails to meet these requirements the application may be returned to the applicant with a request for additional information sec_601_201 statement of procedural rules therefore where the proposed activities are not described in sufficient detail to permit final_determination of an application and the applicant has not submitted material sufficient to perfect its application the applicant has not exhausted its administrative remedies a letter from the irs stating that consideration of an application is closed without a final_determination is not an adverse determination that allows the applicant to invoke this court’s jurisdiction see natl paralegal inst coal v commissioner supra holding that this court lacked jurisdiction where the applicant had received a letter closing its case respondent determined that petitioner had not described its proposed activities in sufficient detail to allow respondent to make a determination on petitioner’s application we agree petitioner’s responses to respondent’s inquiries though timely did not offer sufficient detail as to petitioner’s planned activities in petitioner’s application and subsequent answers to respondent’s inquiries petitioner merely stated goals such as developing a process to convert garbage into electricity without producing airborne pollution petitioner gave little indication as to what activities it would perform in furtherance of this goal petitioner stated that it would find new ways to use old technology to solve environmental problems the only identifiable process petitioner listed is plasma gasification and petitioner provided no explanation of the process or the activities it would perform to develop this process this does not qualify as a full description of petitioner’s planned activities additionally we cannot deduce any concrete activity from petitioner’s proposed budget or its list of materials petitioner plans to purchase the list contains mostly basic hardware materials measuring tools and electronic equipment petitioner at no time elaborates how it will use these materials in its activities or experiments and the ordinary uses of these materials are far too many to allow us to form any conclusion as to the activities petitioner would undertake petitioner also did not disclose any concrete standards criteria or procedures it would employ in the selection and implementation of its functions petitioner stated that any experiments would be chosen and conducted by mr anderson solely on the basis of his interest from that we infer that petitioner has not established any meaningful criteria by which it would select future activities other than the unbridled discretion of mr anderson because petitioner’s application lacked proposals for tangible facilities detailed plans and criteria for selecting activities and because petitioner was controlled completely by mr anderson respondent rightfully concluded that he required additional information before issuing a determination on petitioner’s status throughout the period during which respondent requested information petitioner had ample opportunity to develop concrete plans for activities it would perform respondent advised petitioner twice by letter to give sufficient details of its planned activities these notifications were prompt and detailed despite the opportunity petitioner did little more than reiterate its objectives from the original application even after respondent notified petitioner that consideration of its application was closed petitioner still had an additional opportunity to renew the application by developing a detailed explanation of its planned activities petitioner chose not to do so because petitioner’s supplemented application fails to describe its proposed activities in sufficient detail and fails to disclose meaningful standards and criteria by which it will select future activities petitioner has not met the requirements for a substantially completed form_1023 as a result respondent’s failure to issue a determination_letter was proper and jurisdiction of this court under sec_7428 is not available petitioner nonetheless argues that respondent had ample information about petitioner’s activities in support of that argument petitioner states that respondent was able in his pleadings before this court to describe petitioner’s activities on the contrary respondent’s pleadings at most summarize petitioner’s own descriptions and as a result suffer the same lack of detail as petitioner’s descriptions from this we cannot infer that respondent had sufficient knowledge of petitioner’s proposed activities to warrant a determination petitioner also argues that respondent has conceded this court’s jurisdiction by failing to file a motion to dismiss for lack of jurisdiction within days of the filing of the original petition this is an incorrect application of rule the tax_court is a court of limited jurisdiction and may only exercise jurisdiction to the extent granted by congress 320_us_418 thus while rule provides a 45-day limitation on the commissioner for moving on a petition a motion to dismiss may be made at any time 10_bta_665 hodges v commissioner tcmemo_1987_340 additionally this court can on its own motion dismiss for lack of jurisdiction see eg 124_tc_36 85_tc_527 as a result the commissioner cannot concede this court’s jurisdiction furthermore respondent did not concede that petitioner exhausted its administrative remedies respondent did not issue a determination on petitioner’s application none of respondent’s correspondence with petitioner indicates that he believed the administrative record was complete enough to make a determination in his answer respondent specifically denied petitioner’s allegation that it had exhausted its administrative remedies respondent has not conceded that petitioner exhausted its administrative remedies we hold that petitioner has not submitted a substantially completed form_1023 as defined by sec_601_201 statement of procedural rules as a result petitioner has not exhausted its administrative remedies and this court does not have jurisdiction to issue declaratory relief under sec_7428 consequently this court cannot grant any of the additional relief that petitioner requests in reaching this conclusion we have considered all arguments made by the parties and to the extent not discussed above we find them irrelevant without merit or both to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
